Citation Nr: 1738135	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  17-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty with the United States Army from July 1950 to January 1953.  He passed away in October 2015, and the appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) decision dated January 2016 that denied service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)).

A hearing was held in May 2017 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the appellant's claim.

The appellant seeks to establish that the Veteran's death was related to service.  She contends that the Veteran's terminal condition was caused by his service-connected disabilities; the Veteran's amputation of four fingers of the left hand could have played a role in his stroke due to blood flow loss.

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).

During the Veteran's lifetime, service connection was established for amputation, left thumb, index, middle, and little fingers (minor) and a mood disorder (claimed as depression) associated with amputation, left thumb, index, middle, and little fingers (minor).  His death certificate indicates that he died from a stroke, due to or as a consequence of sepsis and dementia, in a private facility.  His terminal medical records, from both the location of his passing and from the offices of any treating doctors since May 2105, are not on file and must be obtained and associated with the claims file.

Once steps to secure a complete record of the Veteran's final illness are accomplished, a medical opinion on any relationship between service and the cause of the Veteran's death must be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  With any necessary releases, attempt to obtain private medical records from the Veteran's terminal hospitalization prior to his death in October 2015, and from any VA or private provider who treated him from May 2015 until his death, and associate them with the claims file.

The appellant should be specifically asked to submit medical records (or a relevant release for such) which she referred to in the May 2017 hearing, if they are not already associated with the claims file.

If these records cannot be obtained, a notation to that effect must be made in the claims file, and the appellant should be notified of this fact.

2.  After completion of the above, schedule a review with a qualified medical examiner.  The claims file must be reviewed in conjunction with the examination.

The examiner must opine as to whether it is at least as likely as not that any primary or contributory cause of the Veteran's death, as listed on the death certificate or identified by the examiner based on review of the file, is related to military service.  The role, if any, of service connected left hand and mental health disabilities must be specifically discussed.

The examiner must discuss the underlying rational for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then, the AOJ should readjudicate the claim on appeal with consideration of all of the evidence of record.  If the benefits remain denied, issue the appellant and her representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



